Name: 2010/629/EU: Decision of the Representatives of the Governments of the Member States of 20Ã October 2010 appointing a Judge to the General Court
 Type: Decision
 Subject Matter: EU institutions and European civil service;  organisation of the legal system;  personnel management and staff remuneration
 Date Published: 2010-10-22

 22.10.2010 EN Official Journal of the European Union L 278/29 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 20 October 2010 appointing a Judge to the General Court (2010/629/EU) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 254 and 255 thereof, Whereas: (1) In accordance with the provisions of the Treaties, every three years there should be a partial replacement of the Judges of the General Court. For the period from 1 September 2010 to 31 August 2016, fourteen Judges had to be appointed to the General Court. (2) By Decisions 2010/362/EU (1) and 2010/400/EU (2), the Conference of the Representatives of the Governments of the Member States appointed twelve Judges to the General Court for the above period. (3) Pending completion of the process of appointment of Judges to the two posts remaining to be filled, in accordance with the provisions of the Treaty on the Functioning of the European Union, Mr Mihalis VILARAS and Mr Valeriu CIUCÃ , appointed as Judges on 1 September 2004 and 1 January 2007 respectively, remained in office after 31 August 2010. (4) The Government of Greece has nominated Mr Dimitrios GRATSIAS for the post of Judge of the General Court. The panel set up by Article 255 of the Treaty on the Functioning of the European Union has given an opinion on the suitability of that candidate to perform the duties of Judge of the General Court. (5) A member of the General Court should therefore be appointed for the period from 25 October 2010 to 31 August 2016; a Judge for the vacancy still to be filled will be appointed at a later date, HAVE ADOPTED THIS DECISION: Article 1 Mr Dimitrios GRATSIAS is hereby appointed a Judge of the General Court for the period from 25 October 2010 to 31 August 2016. Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. Done at Brussels, 20 October 2010. For the Council The President J. De RUYT (1) OJ L 163, 30.6.2010, p. 41. (2) OJ L 186, 20.7.2010, p. 29.